Title: From John Adams to the President of Congress, No. 45, 15 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 15 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 455–461). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:615–618.
     In this letter, received by Congress on 19 Feb. 1781, John Adams included newspaper accounts from Hamburg, Leghorn, Madrid, Paris, and London on a variety of subjects, including the League of Armed Neutrality, Russia’s formal declaration of armed neutrality in major European capitals, preparations for a military expedition from Cádiz, and Adams’ own arrival in Europe to negotiate peace with Great Britain. The bulk of the letter, however, was devoted to a London newspaper article advancing a “Plan of Pacification,” said to be sponsored by the Rockingham Whigs and aimed at ending the American war, and another London article opposing Rockingham.
    